Exhibit 10.2

 

FORM OF AMENDED AND RESTATED NON-COMPETITION AGREEMENT *

 

THIS AMENDED AND RESTATED NON-COMPETITION AGREEMENT (this “Agreement”), is
effective as of December 31, 2005 (the “Effective Date”) by and between Intrado
Inc., a Delaware corporation (“Intrado”), and                * (“Executive”),
collectively referred to hereinafter as the “Parties.”

 

RECITALS

 

WHEREAS, Intrado is in the business of providing emergency communications
software, services and systems, including 9-1-1 applications, data management
and network systems that enable the delivery of 9-1-1 calls in the United States
of America, along with notification services and other contemplated products and
services; and

 

WHEREAS, Executive has served as [Title] since [Year] and has diligently served
Intrado over the course of his employment with Intrado and its predecessors; and

 

WHEREAS, Executive possesses specialized knowledge of Intrado’s strategies,
products, services, customers, employee skills and other confidential and
proprietary trade secret information accumulated over time at great expense to
Intrado, which trade secret information is of value to it and crucial to its
business survival, and which provides Intrado with a demonstrable advantage over
competitors; and

 

WHEREAS, the Parties wish to provide for the terms and conditions by which
Executive would receive compensation in exchange for his covenant to not compete
with Intrado in the event of a termination of Executive’s employment with
Intrado under certain circumstances; and

 

WHEREAS, Intrado and Executive entered into the Non-Competition Agreement dated
December 1, 2003 (the “Original Agreement”); and

 

WHEREAS, Intrado and Executive wish to modify the Original Agreement by entering
into this Amendment to reflect the changes specifically set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises, mutual covenant and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
Intrado and Executive agree as follows:

 

1.                                       Definitions.  The following terms shall
have the meanings set forth below:

 

“Cause” shall mean the (A) willful misconduct or gross or persistent negligence
in the discharge of Executive’s duties which is materially injurious to the
financial condition of Intrado; (B) commission of an act of dishonesty that is
reasonably expected to be materially injurious to the financial condition of
Intrado; (C) willful or knowing violation by Executive (or by the Company as a
direct and foreseeable result of Executive’s actions) of any statutes, rules or
regulations of any governmental or regulatory body, which is or is reasonably
expected to be materially injurious to the financial condition of Intrado; or
(D) conviction of, or plea of guilty or nolo contendere to, a felony.

 

“Change in Control” means one or more of the following events, under the
following guidelines:

 

(a)                                  Change in Ownership.  Any one person, or
more than one person acting as a group (as defined below), acquires ownership of
stock of Intrado that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of Intrado.  However, if any one person or more than one person
acting as a group is considered to own more than 50% of the total fair market
value or total voting power of the stock of Intrado, the acquisition of
additional stock by the same person or persons shall not be considered to cause
a change in the ownership of Intrado (or to cause a change in the effective

 

--------------------------------------------------------------------------------


 

control of Intrado as defined below).  An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which Intrado acquires its stock in exchange for property will be
treated as an acquisition of stock for this purpose.

 

(b)                                 Change in Effective Control.  Either (a) any
one person, or more than one person acting as a group (as determined under
subsection (e) below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of Intrado possessing 35% or more of the total voting power
of the stock of Intrado, or (b) a majority of members of Intrado’s board of
directors resigns or is otherwise replaced during any 36-month period by
directors whose appointment or election is not endorsed by a majority of the
members of Intrado’s board of directors prior to the date of the appointment or
election.

 

(c)                                  Change in Ownership of a Substantial
Portion of Assets.  Any one person, or more than one person acting as a group
(as determined in subsection (d) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from Intrado that have a total gross fair market value equal
to or more than 60% of the total gross fair market value of all of the assets of
Intrado immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of Intrado, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  However, there is no Change in Control
under this subsection (c) when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation, as provided in
Internal Revenue Service Notice 2005-1, A-14(b).

 

(d)                                 Persons Acting as a Group.  For the purposes
of this definition of “Change in Control,” persons will not be considered to be
acting as a group solely because they purchase or own stock, or purchase assets,
of Intrado at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are the
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock or assets, or similar business transaction with Intrado. 
If a person, including an entity, owns stock in such a corporation and in
Intrado at a time that both of the companies enter into a merger, consolidation,
purchase or acquisition of stock or assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to, and to the extent of, the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

(e)                                  Attribution.  For purposes of this
definition of “Change in Control,” the attribution rules of Section 318 of the
Code shall apply to determine stock ownership.  Stock underlying a vested option
is considered owned by the individual who holds the vested option (and the stock
underlying an unvested option shall not be considered owned by the individual
who holds the unvested option).  For purposes of the preceding sentence,
however, if a vested option is exercisable for stock that is not substantially
vested (as defined by Income Tax Regulations Sections 1.83-3(b) and (j)), the
stock underlying the option is not treated as owned by the individual who holds
the option.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.                                       Following a Change in Control. 
Following the first Change in Control of Intrado after the date of this
Agreement (the “First Change of Control”), the following provisions will apply:

 

(a)                                  Upon termination of Executive’s employment
by Intrado or its successor for Cause, Executive will be obligated to not
compete with Intrado as set forth in paragraph 5 below; provided, however, that
Executive will not be entitled to the compensation delineated in paragraph 4
below.

 

Confidential

 

2

--------------------------------------------------------------------------------


 

(b)                                 Except for a termination of Executive’s
employment for Cause, any termination of Executive’s employment with Intrado or
its successor, for any reason or for no reason, within one year (365 consecutive
days) following the date of the First Change in Control will entitle Executive
to the compensation delineated in paragraph 4 below, and will also obligate
Executive to not compete with Intrado as set forth in paragraph 5, below. 
Executive may invoke his right to receive the compensation delineated in
paragraph 4 below by voluntarily resigning his employment with Intrado. Such a
resignation: (i) must be invoked within one year (365 consecutive days)
following the date of the First Change in Control, (ii) must be evidenced in
writing and must be delivered to Intrado’s Board of Directors not less than
fourteen (14) days prior to the effective date of the resignation, and
(iii) obligates Executive to not compete with Intrado, as set forth in paragraph
5 below, as of the effective date of such resignation.

 

(c)                                  Upon a termination of Executive’s
employment for any reason after one year (365 consecutive days) following the
date of the First Change in Change, other than a termination for Cause, the
Company, in its sole discretion, may provide Executive with the compensation
delineated in paragraph 4 below and in such an event, Executive will be
obligated to not compete with Intrado as set forth in paragraph 5 below.

 

3.                                       Prior to a Change in Control.  Prior to
any Change in Control of Intrado, the following provisions will apply:

 

(a)                                  Upon termination of Executive’s employment
by Intrado or its successor for Cause, Executive will be obligated to not
compete with Intrado as set forth in paragraph 5 below; provided, however, that
Executive will not be entitled to the compensation delineated in paragraph 4
below.

 

(b)                                 Upon termination of Executive’s employment
by Executive or by Intrado or its successor for any reason other than for Cause,
the Board of Directors of Intrado (the “Board”), in its sole discretion, may
provide Executive with the compensation delineated in paragraph 4 below and in
such an event, Executive will be obligated to not compete with Intrado as set
forth in paragraph 5 below.  The Board has twenty (20) days following
termination of employment, or, if earlier, twenty (20) days after the Executive
has given notice to the Company of Executive’s intent to resign, but in no event
earlier than the date of the termination of Executive’s employment, to invoke
its right to obligate Executive not to compete with Intrado, and shall do so by
providing written notice to Executive that the Company is so invoking its
right.  In the event the Board does not timely provide such notice, the
Executive shall not be bound by the provisions of paragraph 5, below, and the
Company shall not provide to Executive the compensation set forth in paragraph
4, below.

 

4.                                       Compensation.

 

(a)                                  Upon a termination referenced in
subsection 2(b) or 2(c) or a determination by the Board to provide Executive
with compensation after a termination referenced in subsection 3(b) (each, a
“Trigger”), Intrado or its successor will pay a one-time lump sum payment in an
amount equal to the highest annual total compensation (salary plus bonus, but
not equity-based compensation) earned by Executive during the three (3) calendar
years preceding the date of the Trigger, multiplied by _____ (__).**  Although,
under the terms of this Agreement, Executive does not have an express or implied
right to elect payment of such compensation in the form of Intrado common stock,
nothing herein shall be deemed to prevent the Parties from discussing and
subsequently agreeing to allow Executive to be paid in Intrado common stock so
long as such an agreement is by mutual written agreement.

 

(b)                                 Deferral Accounts.

 

(i)                                     The payment required by
Section 4(a) will not be paid currently to Executive.  Instead, the amount of
such payment will be paid in a single lump sum into a trust established under
the Intrado Inc. Nonqualified Deferred Compensation Plan (the “DCP”), and the
amount of such payment shall be credited to a separate account or sub-account
established and maintained for Executive under the DCP (the “Deferral
Account”).  The Deferral Account, including deemed earnings thereon, shall be
accounted separately from any other account or sub-account maintained for
Executive under the DCP.  Except as otherwise provided in this Section 4(b), the
Deferral Account shall become payable during the Non-Compete Period defined in
subsection 5(a), below, as follows:  The first distribution date shall occur on
the first day that occurs more than six (6) months from the

 

3

--------------------------------------------------------------------------------


 

termination date.   A distribution date shall also occur on each monthly
anniversary of the first distribution date until the Deferral Account is fully
distributed.  The amount of the Deferral Account payable to Executive on the
first distribution date shall be equal to the product of (a) entire balance of
the Deferral Account (including deemed earnings therein) and (b) six (6) divided
by the total number of months in the Non-Compete Period.  The amount of the
Deferral Account that becomes payable to Executive on each subsequent
distribution date shall be equal to the product of (x) the entire remaining
balance of the Deferral Account (including deemed earnings therein) and (y) one
(1) divided by the number of calendar months in the Non-Compete Period remaining
after the preceding distribution date. Any portion of the Deferral Account that
becomes payable under this Section 4(b) shall be paid as soon as
administratively practicable after the date that it becomes payable but no later
than five (5) business days after that date.

 

(ii)                                  If Executive breaches certain provisions
of this Agreement, the entire remaining balance of the Executive’s Deferral
Account shall be forfeited and Executive shall be required to return certain
payments from the Deferral Account, under the circumstances described in
subsection 5(d), below.  Upon Executive’s death, any remaining balance in the
Executive’s Deferral Account shall be payable to the Executive’s estate or
personal representative.  Upon a Change in Control that qualifies as a change in
ownership or effective control of Intrado or in the ownership of a substantial
portion of its assets within the meaning of Code Section 409A(a)(2)(iv) and
administrative guidance thereunder and that follows any Trigger, the entire
remaining balance of the Executive’s Deferral Account shall become payable to
Executive.

 

(c)                                  In addition to the compensation referenced
in subsection 4(a) above, upon a Trigger, Executive shall be entitled to receive
life insurance coverage for a period of twelve (12) months from the Trigger, and
to participate for the same period in Intrado’s or its successor’s group health
insurance policy in accordance with COBRA, with the Executive being required to
sustain no greater out-of-pocket expense for such coverage than would be paid by
Intrado’s active full-time employees for similar coverage immediately prior to
the Trigger.  At the end of the period in which Executive is entitled to
participate in Intrado’s or its successor’ group health insurance policy in
accordance with COBRA, the Company shall, for the remainder, if any, of the
Non-Competition Period, procure third-party health insurance coverage for
Executive at levels comparable to the health benefits available to Intrado’s or
its successor’s active full-time employees, with Executive being required to
sustain no greater out-of-pocket expense for such coverage than would be paid by
Intrado’s active full-time employees for similar coverage immediately prior to
the Trigger.

 

(d)                                 Cut Back in Provisions.

 

(i)                                     If it is determined that any payment or
benefit provided by the Company to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, including, by example and not by way of limitation,
acceleration by the Company or otherwise of the date of vesting or payment under
any plan, program, arrangement or agreement of the Company, but excluding the
payment required under (ii), below, would be subject to the excise tax imposed
by Code section 4999 or any interest or penalties with respect to such excise
tax (such excise tax together with any such interest and penalties, shall be
referred to as the “Excise Tax”), then the Company shall first make a
calculation under which such payments or benefits provided to the Executive are
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax (the “4999 Limit”).  The Company shall then compare (a) the
Executive’s Net After-Tax Benefit (as defined below) assuming application of the
4999 Limit with (b) the Executive’s Net After-Tax Benefit without application of
the 4999 Limit.  The Executive shall be entitled to the greater of (a) or (b). 
“Net After-Tax Benefit” shall mean the sum of (i) all payments that Executive
receives or is entitled to receive from the Company that are contingent on a
change in the ownership or effective control of Intrado or in the ownership of a
substantial portion of the assets of Intrado within the meaning of Code
section 280G(b)(2), less (ii) the amount of federal, state, local, employment,
and Excise Tax (if any) imposed with respect to such payments.  If the Executive
is required to reduce payments to which he is otherwise entitled such that no
portion thereof is subject to the Excise Tax, the Executive shall choose which
payments shall be reduced and the amount of the reduction of each payment.

 

(ii)  Executive and the Company believe that the payments required herein
constitute reasonable compensation that is not subject to the application of
section 280G or section 4999 of the Code, and agree to report consistently with
this position on their federal income tax returns (the “Agreed Position”). 
Intrado shall indemnify Executive for any penalty and interest incurred by
Executive as a result of taking the Agreed

 

4

--------------------------------------------------------------------------------


 

Position, together with reasonable attorneys fees and other reasonable
professional fees incurred in contesting a disallowance by the Internal Revenue
Service of the Agreed Position. The amount for which Executive is indemnified
under the preceding sentence (the “Indemnified Amount”) shall be computed on an
after-tax basis, taking into account any income or other taxes.  Executive shall
keep Intrado informed of all developments in any audit with respect to the
Agreed Position.  The rights to indemnification conferred under this
Section 4(d)(ii) shall include the right to be paid by the Company, when and as
incurred, on an after-tax basis, the reasonable expenses incurred by Executive
of the type entitled to be indemnified under this Section 4(d)(ii).   Intrado
shall be entitled, at its sole expense, to control the contest of any
disallowance or proposed disallowance of the Agreed Position (a “Contest”), and
Executive agrees to cooperate in connection with a Contest, including, without
limitation, executing powers of attorney and other documents at the reasonable
request of Intrado; provided, however, that Intrado may not propose or agree to
a settlement of a Contest on behalf of Executive, or forego on behalf of
Executive an appeal of an adverse determination received in the course of a
Contest. without the prior written approval of Executive, which approval may not
be unreasonably withheld, conditioned or delayed; provided, further, that
Executive’s decision not to approve a settlement shall be deemed to be
unreasonable if a majority of similarly situated former executives of Intrado
who have substantially similar settlement opportunities with respect to the
Agreed Position approve of substantially similar settlements in their own
cases.  If the disallowance of the Agreed Position is litigated in a forum that
requires prepayment of the tax in dispute, Intrado shall advance to Executive
the full amount of tax (and interest and penalties, if any) required to be paid
as a condition of commencing the litigation; provided, however, that upon the
final resolution of the Agreed Position, Executive shall refund to Intrado the
amount of tax advanced by Intrado to Executive under the preceding sentence
together with interest thereon at the applicable federal rate under Code
Section 7872(f)(2), except that such interest shall not be payable with respect
to advances of any taxes for which Executive is liable under such final
determination.  Except as otherwise provided in this Section 4(d)(ii), the
Indemnified Amount shall be payable when and as amounts of interest or penalties
for which Executive is indemnified are payable to the U.S. Treasury Department
as a. result of the disallowance of the Agreed Position.  Following payment by
Intrado of the Indemnified Amount, if the Agreed Position is sustained by the
Internal Revenue Service or the courts, Intrado shall be entitled to any
resulting receipt of interest or refund of interest and penalties that were
properly attributable to the Indemnified Amount.  If the Agreed Position is
sustained in whole or in part in a final resolution of a Contest (after any
appeals have been exhausted), and if the amount of the Indemnified Amount paid
or advanced to Executive therefore exceeds the amount of penalties and interest
payable by Executive as a result of the Agreed Position (determined on an
after-tax basis after taking into account payments made pursuant to the
preceding sentence and this sentence), any such excess portion of the
Indemnified Amount shall be treated as a loan by Intrado to Executive, which
loan Executive must repay to Intrado together with interest at the applicable
federal rate under Code Section 7872(f)(2).

 

5.                                       Non-Compete.

 

(a)                                  Executive acknowledges that, in the course
of Executive’s employment with Intrado and/or its affiliates and their
predecessors, Executive has become familiar, or will become familiar, with
Intrado’s and its affiliates’ and their predecessors’ trade secrets and with
other confidential information concerning Intrado, its affiliates and their
respective predecessors and that Executive’s services have been and will be of
special, unique and extraordinary value to Intrado and its affiliates. 
Therefore, Executive agrees that for        (    )** years following a Trigger
(the “Non-Compete Period”), Executive shall not (except on behalf of Intrado or
with Intrado’s prior written consent), directly or indirectly, (i) engage in
Intrado’s business in the United States of America or any foreign country where,
as of the date of termination, Intrado has existing and paying customers or has
invested a substantial amount of effort or money with the intent of obtaining
paying customers and there is a reasonable probability at such time that Intrado
will obtain such customers during the Non-Compete Period (the “Territory”),
(ii) interfere with the business of Intrado, or (iii) own, manage, control,
participate in, consult with, render services for or in any manner engage in or
represent any business within the Territory that is competitive with Intrado’s
business or any product of Intrado’s business as such business is conducted or
proposed to be conducted from and after the date of this Agreement.  Nothing
herein shall prohibit Executive from being a passive owner of not more than five
percent (5%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Executive has no active participation in the
business of such corporation.

 

(b)                                 During the Non-Compete Period, Executive
shall not in the Territory directly or indirectly through another person or
entity (i) induce or attempt to induce any employee of Intrado or any affiliate
of Intrado to leave the employ of Intrado or such affiliate, or in any way
interfere with the relationship between Intrado

 

5

--------------------------------------------------------------------------------


 

or such affiliate, on the one hand, and any employee or consultant thereof, on
the other hand, (ii) hire or engage as a consultant or otherwise any person who
is or was an employee or consultant of Intrado or any affiliate of Intrado until
twelve (12) months after such individual’s employment or consulting relationship
with Intrado or such affiliate has been terminated or (iii) induce or attempt to
induce any customer, supplier, subcontractor, licensee or other business
relation of Intrado or any affiliate of Intrado to cease doing business with
Intrado or such affiliate, or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation, on the one hand, and
Intrado or any affiliate, on the other hand.

 

(c)                                  During the Non-Compete Period, and except
as is necessary to comply with subsection 5(d), below, Executive shall not
disclose or otherwise communicate to any of the customers or accounts of Intrado
or any of its affiliates that Executive has been terminated, is considering
terminating, or has decided to terminate, employment with Intrado, and Intrado
shall have sole discretion to determine who may notify the customer or accounts
of Intrado or any affiliate of the termination of Executive’s employment, and
the form, substance and timing of such notification; provided that Executive may
disclose to other individuals the fact that Executive is no longer employed with
the Company.

 

(d)                                 During the Non-Compete Period, Executive
will refrain from making statements that criticize, disparage or ridicule
Intrado or any of its affiliates, members, shareholders, directors, officers,
employees or agents (each, an “Intrado Party”) and are detrimental to the
reputation or image of any Intrado Party.  Executive agrees that if Executive
receives an inquiry from a third party that seeks to elicit an opinion of
Executive regarding any Intrado Party, Executive shall, except as provided
otherwise in this subsection 5(d) with respect to certain transactions or
proposed transactions involving the Company, respond by stating that there is no
existing relationship between Executive and such Intrado Party and that
Executive is unable to comment further.  Such statements (or words to that
effect) shall not constitute a statement that criticizes, disparages or
ridicules any Intrado Party and that is detrimental to the reputation or image
of any Intrado Party.  During the Non-Compete Period, Executive shall reasonably
cooperate with any reasonable requests, from Intrado or a party negotiating with
Intrado, for information concerning Intrado in connection with any transaction
or proposed transaction involving the Company with respect to which the Board
requests Executive’s cooperation, and shall, in the course of such cooperation,
make no statement and take no action that could reasonably be viewed as
intending to impede or discourage the transaction or proposed transaction. 
Executive agrees and acknowledges that the foregoing provisions of
subsection 5(d) are reasonably designed to carry out the purposes of this
Agreement, and do not constitute an unreasonable or overly broad limitation on
Executive’s speech or action.

 

(e)                                  If Executive is found to have materially
breached the terms of subsection 5(a), 5(b), 5(c), 5(d) or 6, below, by a
preponderance of the evidence as determined in a final determination by an
Arbitrator (as defined in Section 14(a)), Executive agrees that he has not
earned and shall not be entitled to any remaining balance in Executive’s
Deferral Account; and Executive also shall not have earned and shall not be
entitled to any future benefits under subsection 4(c).   Executive’s failure to
earn such rights to payments and benefits shall not prejudice the Intrado Party
right to recover from Executive, in law or in equity, any additional damages
that it actually suffers as a result of Executive’s breach of the terms of this
Agreement; provided that, except where a Trigger arises out of a termination for
Cause, the total amount of damages that the Intrado Party is entitled to recover
as a result of such breach (including amounts to which the Executive is not
entitled by reason of this Section 5(e)) may exceed the total amount that would
be payable to Executive under this Agreement in the absence of any breach only
if the Intrado Party establishes by clear and convincing evidence that Executive
has materially breached the terms of subsection 5(a), 5(b), 5(c), 5(d) or 6
(proof of damages must still be proven by a preponderance of the evidence).

 

(f)                                    Executive understands that the foregoing
restrictions may limit Executive’s ability to earn a livelihood in a business
similar to the business of Intrado, but Executive nevertheless believes that
Executive has received and will receive sufficient consideration and other
benefits as an Executive and management employee of Intrado and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given Executive’s education, skills and
ability), Executive does not believe would prevent Executive from otherwise
earning a living.

 

(g)                                 Executive shall inform any prospective or
future employer of any and all restrictions contained in this Agreement and
provide such employer with a copy of such restrictions (but no other terms of
this Agreement), prior to the commencement of that employment.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Executive acknowledges the following
provisions of Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

 

“Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

 

(i) Any contract for the purchase and sale of a business or the assets of a
business;

 

(ii) Any contract for the protection of trade secrets;

 

(iii) Any contract provision providing for the recovery of the expense of
educating and training any employee who has served an employer for a period of
less than two years; and

 

(iv) Executive and management personnel, and officers and employees who
constitute professional staff to employee and management personnel.”

 

Executive acknowledges that this Agreement is a contract for the protection of
trade secrets under § 8-2-113(2)(b), and is intended to protect the confidential
information of Intrado and that Executive is an executive and management
employee, within the meaning of § 8-2-113(2)(d).

 

(i)                                     If any court of competent jurisdiction
or Arbitrator declares any provision of this Section 5 invalid or unenforceable,
the remainder of Section 5 shall remain fully enforceable.  To the extent that
any court or Arbitrator concludes that any provision of this agreement is void
or voidable, the court or Arbitrator shall reform such provision(s) to render
the provision(s) enforceable, but only to the extent necessary to render the
provision(s) enforceable and only in view of the parties’ express desire that
Intrado and its affiliates be protected to the greatest extent possible under
applicable law from improper competition and/or the misuse or disclosure of
trade secrets, and/or confidential information.

 

6.                                       Confidentiality.  Executive agrees that
for the Non-Compete Period, and for any subsequent periods expressly included in
the Nondisclosure Agreement between Intrado and Executive, Executive will not
use, disclose or otherwise communicate any specialized knowledge or other trade
secret of Intrado, its predecessors and/or successors, as defined in such
Nondisclosure Agreement, incorporated herein by reference.

 

7.                                       Enforcement.  Because Executive’s
services are unique and because Executive has access to confidential information
and work product of Intrado, the Parties hereto agree that money damages would
be an inadequate remedy for any breach of this Agreement.  In the event of a
breach or threatened breach of this Agreement, Intrado or its successors or
assigns will be entitled to injunctive relief, in addition to other rights and
remedies existing in their favor at law or in equity in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).

 

8.                                       Representations and Warranties of
Executive.  Executive hereby represents and warrants to Intrado that (a) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which Executive is a party or any judgment, order or
decree to which Executive is subject, (b) Executive is not a party to or bound
by any employment agreement, consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any person or entity other
than Intrado and (c) upon the execution and delivery of this Agreement by
Intrado and Executive, this Agreement will be a valid and binding obligation of
Executive, enforceable in accordance with its terms.

 

9.                                       American Jobs Creation Act.  It is the
intention of the Parties that payments or benefits payable under this Agreement
not be subject to the additional tax imposed pursuant to Section 409A of the
Code, and the provisions of this Agreement shall be construed and administered
in accordance with such intent. To the extent such potential payments or
benefits could become subject to Section 409A, the Parties shall cooperate to
amend this Agreement with the goal of giving Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.

 

7

--------------------------------------------------------------------------------


 

10.                                 Severability.  It is the desire and intent
of the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction or in arbitration to be invalid, prohibited or unenforceable for
any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

11.                                 Complete Agreement.  This Agreement and
those documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way, but
excluding the Nondisclosure Agreement between Intrado and Executive.

 

12.                                 Successors and Assigns.  Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Executive and Intrado and their respective successors, assigns,
heirs, representatives and estate; provided, however, that the rights and
obligations of Executive under this Agreement shall not be assigned without the
prior written consent of Intrado.  Intrado may assign this Agreement and its
rights, together with its obligations hereunder, in connection with any sale,
transfer or other disposition of all or substantially all of its assets or
business, whether by merger, consolidation or otherwise; provided, however, that
the purchaser or successor expressly assumes the provisions of this Agreement or
becomes liable under this Agreement by operation of law.

 

13.                                 Governing Law.  Except as provided in
paragraph 14, this Agreement will be governed by and construed in accordance
with the laws of the State of Colorado without giving effect to any choice of
law or conflicting provision or rule that would cause the laws of any
jurisdiction other than the State of Colorado to be applied.

 

14.                                 Arbitration.  Except as provide in
subparagraph (d), below, all disputes or controversies arising out of or
relating to this Agreement, Executive’s employment with Intrado, or the
termination or cancellation of that employment or this Agreement, including
without limitation any claim by Executive under any federal, state or local law
or statute regarding discrimination in employment, shall be resolved by final
and binding arbitration in Denver, Colorado in accordance with the following
provisions:

 

(a)                                  Because Intrado operates in interstate
commerce, the Federal Arbitration Act, 9 U.S.C. § 101 et seq., shall govern the
arbitration, which shall be conducted pursuant to the then-prevailing rules of
the American Arbitration Association (AAA) and its Employment Dispute Resolution
Procedures.

 

(b)                                 The Arbitrator may permit limited discovery
and any discovery disputes shall be resolved in favor of expeditious and
cost-effective resolution of the dispute.  Following the hearing, the Arbitrator
shall render a reasoned decision within thirty (30) days, or as soon thereafter
as is administratively practicable.  The decision of the Arbitrator, which may
include equitable relief (but not punitive damages), shall be final and binding
on the parties and judgment upon the decision may be entered in any court of
competent jurisdiction pursuant to the Federal Arbitration Act.

 

(c)                                  If Executive substantially prevails in any
arbitration, Executive shall be entitled to receive its reasonable attorneys’
fees, reasonable expert and non-expert witness costs and expenses, and other
costs and expenses reasonably incurred in connection with the arbitration
(together “Fees”) from the Company; provided, however, that the arbitrator shall
not award any Fees for time spent on any claim or defense on which Executive did
not substantially prevail.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 14, the following claims shall not be subject to arbitration: 
claims for unemployment compensation benefits, workers compensation benefits
(but not claims of retaliation related to such benefits), matters which are not
arbitrable under the National Labor Relations

 

8

--------------------------------------------------------------------------------


 

Act, and actions for temporary injunctive relief to enforce the provisions of
Sections 5 or 6 hereof or to otherwise prevent unfair competition or the use or
disclosure of trade secrets or confidential information pending a decision on
any such claims by the Arbitrator - it being the express intention of this
provision to allow court proceedings for temporary injunctive relief to preserve
the status quo pending arbitration of such claims.

 

15.                                 Amendment and Waiver.  The provisions of
this Agreement may be amended and waived only with the prior written consent of
Intrado and Executive, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.

 

16.                                 Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

17.                                 Gender; Number.  Words of gender may be read
as masculine, feminine, or neuter, as required by context.  Words of number may
be read as singular or plural, as required by context.

 

18.                                 Construction.  This Agreement has been
freely negotiated by both sides with the assistance of counsel.  Executive is
represented by Davis Graham and Stubbs LLP.  This Agreement shall not be
construed for or against any Party as the drafter, because both Parties
contributed significantly to the wording of this Agreement.

 

19.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

[Signatures on following page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Non-Competition Agreement as of the Effective Date stated above.

 

 

 

INTRADO INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*                 Intrado Inc. has entered Non-Competition Agreements with the
following executive officers: (1) George Heinrichs, President, Chief Executive
Officer, Chairman of the Board and co-founder; (2) Stephen M. Meer, Chief
Technology Officer and co-founder; (3) Lawrence P. Jennings, Chief Operating
Officer; (4) Michael D. Dingman, Jr., Chief Financial Officer; (5) Craig W.
Donaldson, Senior Vice President and General Counsel; and (6) Teri L. Depuy,
Senior Vice President.

 

**          George Heinrichs and Stephen M. Meer are entitled to three (3) years
of severance pay and must abide by a three (3) year non-compete. Lawrence P.
Jennings and Michael D. Dingman, Jr. are entitled to two (2) years of severance
pay and must abide by a two (2) year non-compete. Craig W. Donaldson and Teri L.
Depuy are entitled to one (1) year of severance pay and must abide by a one
(1) year non-compete.

 

10

--------------------------------------------------------------------------------